[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On January 17, 1997 the court dissolved the parties' marriage and entered orders attendant thereto. The court heard testimony on a single disputed issue involving personal property and retained jurisdiction to resolve that issue.
The property at issue is a pistol owned by the defendant and for which he had a permit. The parties agree that the pistol was in the marital premises when the defendant vacated them in March 1996 pursuant to a restraining order. The plaintiff testified that the pistol was still there when she vacated in July 1996. The defendant testified that he searched for the pistol in the house thereafter, in November 1996, without success, and the court credits that testimony.
"The party who has control over marital assets and is charged with their dissipation has the burden of accounting for those assets." Manaker v. Manaker, 11 Conn. App. 653, 659 (1987). The plaintiff had the exclusive use of the marital premises from March through June when it is undisputed that the pistol was there. She has failed adequately to account for its disposition. Therefore, it is unable to be returned to its lawful owner, the defendant.
Accordingly, the plaintiff is ordered to pay to the defendant the sum of $150, which the court finds to be the fair market value of the pistol at this time, within 60 days of this date.
BY THE COURT CT Page 1653
Shortall, J.